Docket No. 103796.


                               IN THE
                      SUPREME COURT
                                  OF
                 THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
          RAYMOND HARRIS, Appellee.

                    Opinion filed March 20, 2008.



   JUSTICE GARMAN delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Kilbride,
Karmeier, and Burke concurred in the judgment and opinion.



                              OPINION

    Defendant, Raymond E. Harris, was a passenger in a car that was
stopped by a police officer after the driver made an illegal left turn. In
the course of the traffic stop, the officer asked defendant for his
identification and he complied with the request. The officer conducted
a computer search that revealed an outstanding warrant and placed
defendant under arrest. The search incident to arrest revealed cocaine
and drug paraphernalia in the pocket of defendant’s jacket.
Defendant’s motion to suppress evidence was denied.
    After a jury trial in the circuit court of Will County, defendant was
convicted of unlawful possession of a controlled substance. 720 ILCS
570/402(c) (West 1996). The appellate court reversed on the basis
that defendant’s compliance with the officer’s request for
identification was not voluntary; therefore, any evidence discovered
as a result should have been suppressed. People v. Harris, 325 Ill.
App. 3d 262, 266 (2001).
     This court allowed the State’s petition for leave to appeal and
affirmed the appellate court’s judgment, although on different
grounds. People v. Harris (Harris I), 207 Ill. 2d 515 (2003). On the
same day, this court filed its opinion in People v. Caballes (Caballes
I), 207 Ill. 2d 504 (2003).
     The United States Supreme Court granted the State’s petitions for
certiorari in both Harris and Caballes. In Caballes, the Court filed an
opinion and vacated this court’s judgment, remanding the matter for
further proceedings. Illinois v. Caballes, 543 U.S. 405, 160 L. Ed. 2d
842, 125 S. Ct. 834 (2005). In Harris, the Court summarily vacated
this court’s judgment and remanded for reconsideration in light of its
decision in Caballes. Illinois v. Harris, 543 U.S. 1135, 161 L. Ed. 2d
94, 125 S. Ct. 1292 (2005).
     This court subsequently filed a second opinion in People v.
Caballes (Caballes II), 221 Ill. 2d 282 (2006). We then remanded the
present case to the appellate court for reconsideration in light of
Illinois v. Caballes and this court’s opinion in Caballes II.
     On remand, the appellate court stood by its earlier judgment. No.
3–00–0190 (unpublished order under Supreme Court Rule 23). We
have again allowed the State’s petition for leave to appeal under Rules
315 and 604(a)(2) (210 Ill. 2d Rs. 315, 604(a)(2)).

                           BACKGROUND
    On the afternoon of September 27, 1997, a Will County sheriff’s
deputy observed a 1991 black Firebird make an illegal left turn. He
stopped the car and asked the driver for his license and proof of
insurance. The driver stated that he did not have his license with him,
but gave the officer a name and date of birth. The officer transmitted
the information to county dispatch, which determined that the name
and birthdate did not correspond to a valid license. When confronted
with this information, the driver admitted his true identity and that his
license was either suspended or revoked.
    At the hearing on defendant’s motion to quash arrest and suppress
evidence, the officer testified that when he asked defendant for

                                  -2-
identification, it was in keeping with his usual practice when arresting
the driver of a vehicle. If a passenger in the vehicle produces a valid
driver’s license, he allows the passenger to drive the vehicle away,
thus avoiding the expense and inconvenience of having the vehicle
towed. He further testified that when he asked to see defendant’s
identification, he did not suspect him of any wrongdoing. He did not,
however, ask defendant if he had a valid driver’s license or if he
wanted to take responsibility for driving the car away from the scene.
    Defendant complied with the officer’s request, handing him a state
identification card. The officer returned to his squad car and
conducted a computerized search of both the driver’s and the
defendant’s information. As a result of this search, he discovered an
outstanding arrest warrant for defendant for failure to appear in court.
    The officer placed defendant under arrest. A search incident to
arrest revealed a pea-sized rock of cocaine in defendant’s jacket
pocket, along with a copper scrubbing pad typically used as a device
for heating and smoking cocaine. A search of the car revealed another
pea-sized rock of cocaine. The driver was also placed under arrest and
the car was impounded.
    At trial, the officer again testified that he requested identification
from the defendant to determine whether he was legally able to drive
the car so that it would not have to be towed away. He also
acknowledged that his written report stated that the car was legally
parked. Nevertheless, he testified that in the absence of a passenger
eligible to drive the vehicle, he would have arranged for the car to be
towed and done an inventory search, which would have revealed the
cocaine in the backseat. The officer further stated that he asked the
defendant for identification after the driver admitted that his license
was suspended or revoked, but before he verified this fact. Thus, the
second time he returned to his squad car, it was for the purpose of
running checks on both occupants of the car.
    The jury found defendant guilty of unlawful possession of a
controlled substance. Defendant filed a posttrial motion in which he
argued that the evidence was not sufficient to prove him guilty beyond
a reasonable doubt. The posttrial motion did not, however, reassert his
earlier argument that the evidence found in his pocket should have
been suppressed. The trial court denied the posttrial motion and


                                   -3-
sentenced defendant to 28 days in jail, with credit for the 28 days
previously served, a term of 24 months’ probation, and various fines.
    The State argued on appeal that defendant forfeited the
suppression issue because he failed to raise it in his posttrial motion.
The appellate court acknowledged defendant’s forfeiture of the issue,
but stated that it deemed the issue “sufficiently significant to merit our
review, despite defendant’s failure to properly preserve it below.”
Harris, 325 Ill. App. 3d at 265. On the merits, the appellate court
found that defendant’s motion to suppress should have been granted.
Harris, 325 Ill. App. 3d at 267.
    This court granted the State’s petition for leave to appeal. As the
appellant before this court, however, the State did not argue that
issues related to the suppression motion had been forfeited by
defendant. This court addressed the issues on the merits, with no
discussion of forfeiture.
    As noted above, this court’s opinion in Harris I was subsequently
vacated by the United States Supreme Court. On remand for
reconsideration, the appellate court concluded that the judgments of
the Supreme Court in Caballes and this court in Caballes II have no
bearing on the present case. No. 3–00–0190 (Harris II) (unpublished
order under Supreme Court Rule 23).

                                 ISSUES
    The parties disagree as to the issue or issues properly before this
court. The State, as appellant, argues that defendant has forfeited
review of all issues related to the trial court’s ruling on his motion to
suppress by failing to raise such issues in his posttrial motion.
Forfeiture aside, the State argues that the sole question for this court
is whether, in the absence of reasonable suspicion, the fourth
amendment permits a police officer to conduct a warrant check
regarding a passenger during a lawful traffic stop. In Harris I, a
majority of this court held that such a warrant check was outside the
scope of the traffic stop and, therefore, unreasonable. Harris I, 207 Ill.
2d at 530. The dissenting justices would have found the warrant check
permissible. Harris I, 207 Ill. 2d at 537-38 (Fitzgerald, J., dissenting,
joined by Thomas and Garman, JJ.). As the judgment in Harris I has



                                   -4-
been vacated and the cause remanded for reconsideration, this
question remains unanswered by this court.
     Defendant argues that the proper issue for our consideration is
whether the officer’s request for identification violated his fourth
amendment rights because his compliance was not voluntary. This is
the issue addressed by the appellate court in its published opinion in
Harris I, 325 Ill. App. 3d at 267, and its order in Harris II, No.
3–00–0190 (unpublished order under Supreme Court Rule 23).
     We first address the forfeiture question and conclude that it is
necessary to reach the merits of both issues. Logic would seem to
dictate that the issues be decided in chronological order, determining
whether the police officer’s request for identification violated
defendant’s fourth amendment rights before considering whether the
warrant check was proper. Nevertheless, we treat the warrant check
issue first because the State, as appellant, argues only this issue. Only
if the State’s position regarding the warrant check is correct is it
necessary to revisit the other issue, because the warrant check would
not have been possible if the officer had not first obtained the
defendant’s identification information. See Harris I, 207 Ill. 2d at 537
(Fitzgerald, J., dissenting, joined by Thomas and Garman, JJ.) (noting
that “where the identity of the passenger is unknown, the officer
cannot run a check for outstanding warrants unless the passenger
assents to the officer’s request for identification”).

                            FORFEITURE
    To preserve an issue for appeal, both a timely objection at trial and
a written posttrial motion raising the issue are required. People v.
Enoch, 122 Ill. 2d 176, 186 (1988). This long-standing rule is
consistent with section 116–1 of the Code of Criminal Procedure of
1963 (725 ILCS 5/116–1 (West 2006)) (motion for a new trial), and
serves the purpose of allowing the trial court “ ‘the opportunity to
grant a new trial, if warranted.’ ” Enoch, 122 Ill. 2d at 186, quoting
People v. Caballero, 102 Ill. 2d 23, 31-32 (1984).
    Thus, before reaching the merits of either issue, we must address
the State’s claim that because defendant failed to raise the suppression
issue in his posttrial motion, he forfeited consideration of the



                                  -5-
underlying issues–the request for identification and the warrant
check–on appeal.
     The present case presents an unusual set of circumstances. In
Harris I, the State, as the appellant before this court, failed to argue
that the appellate court erred by not giving effect to defendant’s
forfeiture, thus forfeiting the forfeiture argument. See People v.
Williams, 193 Ill. 2d 306, 347 (2000) (noting that the forfeiture rule
is applicable to the State as well as to a defendant in a criminal
proceeding). Instead, the State prevailed on the merits of the request
for identification issue, but unsuccessfully argued the merits of the
warrant-check issue. The State then obtained a writ of certiorari and
was prepared to argue the merits of the warrant-check issue to the
United States Supreme Court. The Supreme Court vacated this
court’s judgment in Harris I and remanded for reconsideration in light
of its decision in Caballes. The appellate court did not engage in such
reconsideration.
      We conclude that it falls to us to follow the Supreme Court’s
directive to reconsider this case in light of Caballes, notwithstanding
earlier forfeitures by both parties. We, therefore, address the issues on
the merits.

                      STANDARD OF REVIEW
     When reviewing a trial court’s ruling on a motion to suppress
evidence, we apply the two-part standard of review adopted by the
Supreme Court in Ornelas v. United States, 517 U.S. 690, 699, 134
L. Ed. 2d 911, 920, 116 S. Ct. 1657, 1663 (1996). Under this
standard, a trial court’s findings of historical fact are reviewed for
clear error, giving due weight to any inferences drawn from those
facts by the fact finder. Ornelas, 517 U.S. at 699, 134 L. Ed. 2d at
920, 116 S. Ct. at 1663. Thus, this court has held that a reviewing
court may reject the trial court’s findings of fact only if they are
against the manifest weight of the evidence. People v. Sorenson, 196
Ill. 2d 425, 431 (2001).
     A reviewing court, however, may assess the established facts in
relation to the issues and may draw its own conclusions when deciding
what relief, if any, should be granted. People v. Pitman, 211 Ill. 2d
502, 512 (2004). Accordingly, we review de novo the trial court’s

                                  -6-
ultimate ruling as to whether suppression is warranted. Ornelas, 517
U.S. at 699, 134 L. Ed. 2d at 920, 116 S. Ct. at 1663; Pitman, 211 Ill.
2d at 512; Sorenson, 196 Ill. 2d at 431.

                              ANALYSIS
     This court has previously observed that a passenger is seized for
fourth amendment purposes when the vehicle in which he is riding is
subjected to a traffic stop. People v. Bunch, 207 Ill. 2d 7, 13 (2003).
The Supreme Court has made similar observations. See, e.g.,
Berkemer v. McCarty, 468 U.S. 420, 436-37, 82 L. Ed. 2d 317, 332-
33, 104 S. Ct. 3138, 3148 (1984) (“ ‘stopping an automobile and
detaining its occupants constitute a “seizure” ’ ” for fourth amendment
purposes, “ ‘even though the purpose of the stop is limited and the
resulting detention quite brief’ ”), quoting Delaware v. Prouse, 440
U.S. 648, 653, 59 L. Ed. 2d 660, 667, 99 S. Ct. 1391, 1396 (1979).
     Subsequent to this court’s decision in Harris I, the Supreme Court
decided the case of Brendlin v. California, in which it definitively
answered the question whether a passenger of a stopped vehicle is
seized for fourth amendment purposes. Brendlin v. California, 551
U.S. ___, ___, 168 L. Ed. 2d 132, 138-39, 127 S. Ct. 2400, 2406
(2007) (acknowledging that the Court has said “over and over in dicta
that during a traffic stop an officer seizes everyone in the vehicle”).
Applying the rule of Florida v. Bostick, 501 U.S. 429, 115 L. Ed. 2d
389, 111 S. Ct. 2382 (1991), the Court concluded in Brendlin that
when a vehicle is subject to a traffic stop, “any reasonable passenger”
would understand “the police officers to be exercising control to the
point that no one in the car was free to depart without police
permission.” Brendlin, 551 U.S. at ___, 168 L. Ed. 2d at 139, 127 S.
Ct. at 2406-07. Thus, the Court held, not only the driver but also any
passengers are seized for fourth amendment purposes when the
vehicle in which they are traveling is subjected to a traffic stop. The
Court noted that this conclusion “comports with the views of all nine
Federal Courts of Appeals, and nearly every state court, to have ruled
on the question.” Brendlin, 551 U.S. at ___, 168 L. Ed. 2d at 140,
127 S. Ct. at 2407-08, citing, inter alia, Bunch, 207 Ill. 2d at 13. The
Court then rejected the State’s argument that a seized passenger may
not bring a fourth amendment challenge to the legality of the stop
itself. Brendlin, 551 U.S. at ___, 168 L. Ed. 2d at 140, 127 S. Ct. at

                                  -7-
2408. Because the State conceded that the police had no adequate
justification for the stop of the car in which Brendlin was riding, and
because Brendlin was seized “from the moment [the] car came to a
halt on the side of the road,” it was error for the state court to deny
the suppression motion on the ground that the seizure did not occur
until the formal arrest. Brendlin, 551 U.S. at ___, 168 L. Ed. 2d at
143-44, 127 S. Ct. at 2410.
     In the present case, the initial stop was lawful, because the officer
had probable cause to stop the car that he observed making an illegal
left turn. Unlike Brendlin, who was a passenger in a car stopped
without probable cause, defendant in the present case was lawfully
seized. The issues presented in this case involve the remainder of the
encounter: when a person is lawfully seized, but the police lack
individualized reasonable suspicion, may the officer request that the
person provide identification and then use that information to conduct
a warrant check?

                          The Warrant Check
    The State argues that “a straightforward application of Illinois v.
Caballes” dictates that this court must adopt the position held by the
dissenters in Harris I–that when an officer knows a passenger’s
identity, either from previous contact with the individual or after
having lawfully requested identification from the passenger, “a warrant
check, without more, does not somehow change the ‘fundamental
nature of the stop.’ ” Harris I, 207 Ill. 2d at 537 (Fitzgerald, J.,
dissenting, joined by Thomas and Garman, JJ.). Thus, the State
argues, a warrant check need not be related to the purpose of the stop
or supported by reasonable, articulable suspicion of criminal conduct
by the passenger. See Harris I, 207 Ill. 2d at 539 (Fitzgerald, J.,
dissenting, joined by Thomas and Garman, JJ.).
    The State correctly notes that a warrant is a matter of public
record and, therefore, the subject of the warrant has no expectation of
privacy in the information contained therein. See Gist v. Macon
County Sheriff’s Department, 284 Ill. App. 3d 367, 377 (1996)
(dismissing plaintiff’s defamation action against publishers of “Crime
Stoppers” flyer that accurately published information available in
public records).


                                   -8-
     The State then suggests an analogy between the existence of a
warrant and an individual’s status as a registered sex offender, citing
this court’s decision in People v. Cornelius, 213 Ill. 2d 178 (2004)
(statutorily mandated registration as a sex offender creates a public
record; dissemination of that record via the Internet does not violate
any constitutional right of the registered individual).
     Finally, the State relies on the decision of the appellate court in
People v. Roberson, 367 Ill. App. 3d 193 (2006), a post-Caballes
decision involving a warrant check on a vehicle passenger during a
lawful traffic stop. Roberson was the driver of a car stopped for a
traffic violation. The officer asked both Roberson and his passenger
for their names, which they provided. A warrant check revealed an
outstanding arrest warrant for the passenger, whom the officer then
arrested. When a search of the car incident to the arrest of the
passenger revealed contraband, the officer also arrested Roberson.
The trial court, relying on this court’s opinion in Harris I, granted
Roberson’s motion to suppress. The appellate court, however, noted
that Harris I had subsequently been vacated by the Supreme Court.
The appellate court further concluded that Caballes requires the
opposite result. Roberson, 367 Ill. App. 3d at 201. Because the
warrant check neither unreasonably prolonged the duration of the
traffic stop nor infringed upon the passenger’s legitimate interest in
privacy, it did not violate the fourth amendment. The evidence
discovered in the car was, therefore, admissible against both the driver
and the passenger. Roberson, 367 Ill. App. 3d at 201.
     Defendant makes no argument on the issue of the warrant check.
     The appellate court, on remand for reconsideration in light of
Caballes, found no guidance whatsoever in that opinion. Instead, the
appellate court distinguished the present case from Caballes on
several bases: this case does not involve a dog sniff; defendant was the
passenger, not the driver, of the stopped vehicle; and defendant raises
no claims under the Illinois Constitution.
     Subsequently, in People v. Andrews, 372 Ill. App. 3d 960, 962-63
(2007), the appellate court applied the analytical framework of People
v. Gonzalez, 204 Ill. 2d 220 (2003), to conclude that a warrant check
of a passenger whose identity was known to the officer was outside
the scope of the stop. Because the warrant check “could well have
lengthened the duration of the detention if the officer had to wait for

                                  -9-
the results of the check,” the court held that the warrant check
“changed the fundamental nature of the traffic stop,” converting it
“into an inquiry into defendant’s past misconduct.” Andrews, 372 Ill.
App. 3d at 963. The court further concluded that this result was
consistent with the Supreme Court’s decision in Caballes because the
case did not involve a dog sniff and because the defendant was not the
driver of the stopped vehicle. Andrews, 372 Ill. App. 3d at 963.
     The dissenting justice noted the absence of evidence to support an
allegation that the warrant search prolonged the duration of the traffic
stop. Andrews, 372 Ill. App. 3d at 965 (Schmidt, J., dissenting). In
addition, the dissenting justice would have found the warrant check
permissible under Caballes. Andrews, 372 Ill. App. 3d at 964
(Schmidt, J., dissenting).
     The appellate court is correct that the specific issue in Caballes
was “[w]hether the Fourth Amendment requires reasonable,
articulable suspicion to justify using a drug-detection dog to sniff a
vehicle during a legitimate traffic stop.” Caballes, 543 U.S. at 407,
160 L. Ed. 2d at 846, 125 S. Ct. at 837. The appellate court, however,
in both Harris II and Andrews, overlooked the obvious analogy
between a dog sniff and a warrant check.
     By vacating this court’s judgment in Harris I and remanding for
reconsideration in light of Caballes, the Supreme Court directed that
an Illinois court conduct the same type of inquiry that it applied to dog
sniffs to determine whether a warrant check performed during a
concededly lawful traffic stop compromises a constitutionally
protected interest by revealing legitimately private information. See
Caballes, 543 U.S. at 408, 160 L. Ed. 2d at 847, 125 S. Ct. at 837.
For the reasons that follow, we reverse the appellate court’s judgment
in the present case and overrule its judgment in Andrews.
     Caballes was seized when the car he was driving was stopped for
speeding. Defendant was seized when the car in which he was riding
was stopped after making an illegal left turn. Both stops were based
on probable cause. In each case, the occupants of the vehicle were
lawfully seized. See Brendlin, 551 U.S. at ___, 168 L. Ed. 2d at 139-
40, 127 S. Ct. at 2407.
     Nevertheless, “a seizure that is lawful at its inception can violate
the Fourth Amendment if its manner of execution unreasonably


                                  -10-
infringes interests protected by the Constitution.” Caballes, 543 U.S.
at 407, 160 L. Ed. 2d at 846, 125 S. Ct. at 837. A seizure can become
unlawful, for example, “if it is prolonged beyond the time reasonably
required” to complete the traffic stop. Caballes, 543 U.S. at 407, 160
L. Ed. 2d at 846, 125 S. Ct. at 837, citing People v. Cox, 202 Ill. 2d
462 (2002) (dog sniff conducted during traffic stop was impermissible
because it occurred after an overly long detention of the driver).1
Thus, the Court noted this court’s conclusion that the duration of the
traffic stop in Caballes “was entirely justified by the traffic offense and
the ordinary inquiries incident to such a stop,” but observed that the
seizure would have become unlawful “if the dog sniff had been
conducted while [Caballes] was being unlawfully detained.” Caballes,
543 U.S. at 408, 160 L. Ed. 2d at 846-47, 125 S. Ct. at 837.
Defendant has not argued that the computerized warrant check,
conducted at the same time as the officer’s check of the status of the
driver’s license, unreasonably prolonged his seizure.
     After addressing the duration of the seizure, the Court in Caballes
then stated that conducting a dog sniff “would not change the
character of a traffic stop that is lawful at its inception and otherwise
executed in a reasonable manner, unless the dog sniff itself infringed
[the seized individual’s] constitutionally protected interest in privacy.”
Caballes, 543 U.S. at 408, 160 L. Ed. 2d at 847, 125 S. Ct. at 837.
Similarly, unless a warrant check itself infringes upon a seized
individual’s constitutionally protected interest in privacy, an officer
may perform a warrant check during a traffic stop, so long as it does
not unreasonably prolong the duration of the stop.
     With respect to the seized individual’s privacy interests, the Court
concluded in Caballes that because a dog sniff can reveal only the
possession of contraband, it does not compromise any legitimate
interest in privacy and is not a search subject to the fourth amendment.
Caballes, 543 U.S. at 408, 160 L. Ed. 2d at 847, 125 S. Ct. at 837.
The Court compared the dog sniff, which does not reveal any
legitimately private information, to the use of a thermal-imaging


   1
    Although Cox is still “good law” for this limited proposition, this court
subsequently overruled Cox in part in People v. Bew, No. 104084 (March
20, 2008).

                                    -11-
device to detect the presence of marijuana plants in a home. Caballes,
543 U.S. at 409, 160 L. Ed. 2d at 847-48, 125 S. Ct. at 838, citing
Kyllo v. United States, 533 U.S. 27, 150 L. Ed. 2d 94, 121 S. Ct.
2038 (2001). In Kyllo, the Court found that the warrantless use of the
device constituted an unlawful search because it was capable of
revealing lawful activity in which the occupants of the home had a
privacy interest. Kyllo, 533 U.S. at 38, 150 L. Ed. 2d at 104-05, 121
S. Ct. at 2045. In contrast, “[a] dog sniff conducted during a
concededly lawful traffic stop that reveals no information other than
the location of a substance that no individual has any right to possess
does not violate the Fourth Amendment.” Caballes, 543 U.S. at 410,
160 L. Ed. 2d at 848, 125 S. Ct. at 838.
     As noted above, a warrant is a matter of public record. An
individual has no reasonable expectation of privacy in the fact that a
court has entered a written order commanding his arrest. 725 ILCS
5/107–1 (West 2002). A warrant check does not implicate legitimate
privacy interests because, like a dog sniff, it does not reveal any
legitimately private activity or information, or result in any physical
contact with the individual or his property. See Caballes, 543 U.S. at
409-10, 160 L. Ed. 2d at 848, 125 S. Ct. at 838.
     We, therefore, conclude that this court’s treatment of the warrant-
check issue in Harris I is inconsistent with the Supreme Court’s
analysis in Caballes. We hold that a warrant check on the occupants
of a lawfully stopped vehicle does not violate fourth amendment
rights, so long as the duration of the stop is not unnecessarily
prolonged for the purpose of conducting the check and the stop is
“otherwise executed in a reasonable manner” (Caballes, 543 U.S. at
408, 160 L. Ed. 2d at 847, 125 S. Ct. at 837).
     Applying this rule to the facts of the present case, we find, first,
that the seizure of defendant was initially lawful; second, the seizure
was of reasonable duration; and, third, the warrant check did not
infringe upon a constitutionally protected privacy interest. Thus, the
warrant check did not violate defendant’s right under the fourth
amendment to be free from unreasonable search and seizure.
Therefore, unless the officer’s request for identification was improper,




                                  -12-
the evidence discovered as a result of the warrant check and
subsequent arrest was properly admitted at trial. 2

                      Continued Vitality of Gonzalez
     In Gonzalez, this court concluded that a traffic stop is analogous
to a Terry investigatory stop and, therefore, the reasonableness of
police conduct during a traffic stop may be judged by reference to
Terry’s “dual inquiry.” Gonzalez, 204 Ill. 2d at 226-28, citing Terry
v. Ohio, 392 U.S. 1, 20 L. Ed. 2d 889, 88 S. Ct. 1868 (1968). The
two prongs of this inquiry are: (1) whether the stop was justified at its
inception and (2) whether the officer’s actions during the course of the
stop were reasonably related in scope to the circumstances that
initially justified the stop. Gonzalez, 204 Ill. 2d at 228. This court then
further defined the scope inquiry, determining that the allowable scope
of a stop could be exceeded either by impermissibly prolonging the
detention or by fundamentally altering the nature of the stop.
Gonzalez, 204 Ill. 2d at 235.
     Gonzalez was a passenger in a vehicle that was subject to a lawful
traffic stop. Thus, in Gonzalez, this court adopted the Terry-based
inquiry not only with respect to the fourth amendment rights of
drivers, but also with respect to the rights of passengers.
     The State argues that this court’s decision in Gonzalez was
implicitly overruled by the Supreme Court’s decision in Caballes. We
must resolve this question before addressing the request for
identification issue because our analysis of the issue in Harris I was
guided by the Gonzalez framework.
     The State asserts three bases for finding that Gonzalez has been
overruled. The first two are closely related: first, if application of
Caballes leads to a result different on the warrant-check issue from
that this court reached in Harris I by applying the Gonzalez
framework, then Gonzalez must have been implicitly overruled by
Caballes; and second, Justice Ginsburg’s dissent in Caballes
acknowledges that the Court rejected the application of Terry

  2
   We do not consider whether the officer’s request for identification should
be analyzed in the same manner as a dog sniff or a warrant check because
the State has not argued that Caballes is applicable to this issue.

                                    -13-
principles to police conduct during a traffic stop. The State’s final
argument is that Gonzalez was wrong when it was decided because
Terry principles are not applicable to a traffic stop based on probable
cause.
    Caballes establishes two principles governing the analysis of
police conduct during a traffic stop. First, a seizure that is lawful at its
inception can become unlawful “if it is prolonged beyond the time
reasonably required” to complete the purpose of the stop. Caballes,
543 U.S. at 407, 160 L. Ed. 2d at 846, 125 S. Ct. at 837. Second, so
long as the traffic stop is “otherwise executed in a reasonable
manner,” police conduct does “not change the character” of the stop
unless the conduct itself infringes upon the seized individual’s
“constitutionally protected interest in privacy.” Caballes, 543 U.S. at
408, 160 L. Ed. 2d at 847, 125 S. Ct. at 837.
    What we have come to call the “scope” prong of the Gonzalez
inquiry contains two parts–whether the duration of the stop was
impermissibly prolonged and whether the police conduct altered the
fundamental nature of the stop. Gonzalez, 204 Ill. 2d at 235. The
duration prong clearly survives Caballes. Caballes, 543 U.S. at 407,
160 L. Ed. 2d at 846, 125 S. Ct. at 837.
    The continued vitality of the “alteration of the fundamental nature
of the stop” prong is in question. Caballes may be read as holding that
only conduct that infringes upon a constitutionally protected privacy
interest impermissibly changes the character of the stop. Indeed,
Justice Ginsburg, in her dissent, argued that the majority erred by
considering only the duration of the seizure and abandoning any
consideration of the manner in which the stop was conducted.
Caballes, 543 U.S. at 421, 160 L. Ed. 2d at 855, 125 S. Ct. at 845.
(Ginsburg, J., dissenting, joined by Souter, J.).
    On the other hand, the Court stated in Caballes that conducting
a dog sniff “would not change the character of a traffic stop that is
lawful at its inception and otherwise executed in a reasonable manner,
unless the dog sniff itself infringed [the seized individual’s]
constitutionally protected interest in privacy.” (Emphasis added.)
Caballes, 543 U.S. at 408, 160 L. Ed. 2d at 847, 125 S. Ct. at 837.
Another reading of Caballes might be that the phrase “and otherwise
executed in a reasonable manner” (Caballes, 543 U.S. at 408, 160 L.


                                   -14-
Ed. 2d at 847, 125 S. Ct. at 837), preserves some role for the second
“fundamental nature of the stop” prong of the Terry/Gonzalez inquiry.
    We need not resolve this question, however, by careful parsing of
the language of Caballes, because Gonzalez is unequivocally
overruled by the Supreme Court’s subsequent decision in Muehler v.
Mena, 544 U.S. 93, 161 L. Ed. 2d 299, 125 S. Ct. 1464 (2005).
    Muehler involved the detention and questioning of the occupants
of a house at which the police executed a search warrant. The police
had reason to believe that a gang member who had been involved in
a drive-by shooting was residing in the house. The warrant authorized
a search of the premises for deadly weapons and evidence of gang
membership. An Immigration and Naturalization Service (INS) officer
accompanied the police officers. The occupants of the house were
handcuffed and detained while the warrant was being executed,
pursuant to Michigan v. Summers, 452 U.S. 692, 69 L. Ed. 2d 340,
101 S. Ct. 2587 (1981) (officers executing a search warrant for
contraband may detain the occupants of the premises while the search
is being conducted). During this period of detention, the INS officer
asked Iris Mena for her name, date of birth, place of birth, and
immigration status. He also asked for documentation of her
immigration status. Mena’s papers confirmed that she was a
permanent resident of this country. Muehler, 544 U.S. at 96, 161 L.
Ed. 2d at 305, 125 S. Ct. at 1468.
    Mena subsequently filed a section 1983 lawsuit (42 U.S.C. §1983)
against the officers, alleging violations of her rights under the fourth
amendment based on (1) the use of handcuffs and (2) the INS officer’s
questioning her about her immigration status in the absence of
reasonable suspicion of wrongdoing on her part. The jury awarded
actual and punitive damages and the Court of Appeals affirmed on
both counts. Mena v. City of Simi Valley, 332 F.3d 1255 (9th Cir.
2003).
    The United States Supreme Court reversed. For our purposes,
only the Court’s resolution of the second claim is relevant. The Court
noted its repeated prior holding that “ ‘mere police questioning does
not constitute a seizure.’ ” Muehler, 544 U.S. at 100, 161 L. Ed. 2d
at 308, 125 S. Ct. at 1471, quoting Bostick, 501 U.S. at 434, 115 L.
Ed. 2d at 398, 111 S. Ct. at 2386. Court quoted Bostick further,
stating that:

                                 -15-
          “ ‘[E]ven when officers have no basis for suspecting a
          particular individual, they may generally ask questions of that
          individual; ask to examine the individual’s identification; and
          request consent to search his or her luggage.’ ” Muehler, 544
U.S. at 100, 161 L. Ed. 2d at 308-09, 125 S. Ct. at 1471,
          quoting Bostick, 501 U.S. at 434-35, 115 L. Ed. 2d at 398,
111 S. Ct. at 2386.
     Applying this rule to Mena, the Court concluded that because her
detention was not prolonged by the questioning, “there was no
additional seizure within the meaning of the Fourth Amendment.”
Thus, the officer “did not need reasonable suspicion to ask Mena for
her name, date and place of birth, or immigration status.” Muehler,
544 U.S. at 101, 161 L. Ed. 2d at 309, 125 S. Ct. at 1471.
     The Court then referred to its recent decision in Caballes, noting,
first, its holding in that case that a dog sniff is not a search subject to
the fourth amendment and, second, its rejection of the notion that a
dog sniff, which need not be justified by reasonable suspicion, causes
a “shift in purpose” that converts a lawful traffic stop into a drug
investigation. Muehler, 544 U.S. at 101, 161 L. Ed. 2d at 309, 125 S.
Ct. at 1471, citing Caballes, 543 U.S. at 408, 160 L. Ed. 2d at 847,
125 S. Ct. at 837.
     Applying these principles to Mena, the Court concluded that her
detention was lawful at the time the immigration officer questioned
her regarding her immigration status (there having been no finding that
the duration was unduly prolonged), and that “no additional Fourth
Amendment justification” for the inquiry was required. Muehler, 544
U.S. at 101, 161 L. Ed. 2d at 309, 125 S. Ct. at 1471-72.
     Similarly, the dog sniff performed during Caballes’ traffic stop did
not cause an additional seizure or implicate constitutionally protected
privacy interests, and, therefore, no additional justification in the form
of reasonable suspicion was required. Caballes, 543 U.S. at 408, 160
L. Ed. 2d at 847, 125 S. Ct. at 837.
     In light of Muehler, it becomes clear that Caballes rejected
reasoning that led to this court’s adoption of the “fundamental
alteration of the nature of the stop” portion of the “scope” prong of
Gonzalez. All that remains is the duration prong. During a lawful
seizure, as occurred in both Muehler and Caballes, the police may ask


                                   -16-
questions unrelated to the original detention and are not required to
form an independent reasonable suspicion of criminal activity before
doing so. Further, the Court’s reliance on Bostick in Muehler indicates
that the encounter should be analyzed under Bostick, even when the
person being questioned has already been seized. Muehler, 544 U.S.
at 101, 161 L. Ed. 2d at 309, 125 S. Ct. at 1471 (mere questioning of
a seized individual does not constitute an “additional seizure within
the meaning of the Fourth Amendment”).
    Finally, we note that the applicability of Muehler, which did not
involve a traffic stop, to the facts of the present case, which does
involve a traffic stop, cannot be questioned. First, Muehler itself relied
on Caballes–a traffic stop case–thus illustrating that the principles
being applied are relevant without regard to the factual basis for the
encounter between the police and the individual.
    Second, numerous federal and state courts have concluded that
Muehler is applicable to both drivers and passengers who are seized
during a lawful traffic stop. See, e.g., United States v. Soriano-
Jarquin, 492 F.3d 495 (4th Cir. 2007); United States v. Olivera-
Mendez, 484 F.3d 505 (8th Cir. 2007); United States v. Mendez, 476
F.3d 1077 (9th Cir. 2007); United States v. Stewart, 473 F.3d 1265
(10th Cir. 2007); United States v. Hernandez, 418 F.3d 1206 (11th
Cir. 2005); United States v. Singh, 415 F.3d 288 (2d Cir. 2005);
Salmeron v. State, 280 Ga. 735, 632 S.E.2d 645 (2006); State v.
Baxter, 144 Idaho 672, 168 P.3d 1019 (App. 2007); Marinaro v.
State, 163 P.3d 833 (Wyo. 2007). Indeed, our own appellate court has
reached this same conclusion. People v. Starnes, 374 Ill. App. 3d 329
(2007); People v. Ramsey, 362 Ill. App. 3d 610 (2005).
    Third, the parallels between a lawful traffic stop and the execution
of a search warrant are clear. Both are based on probable cause. The
occupants of the vehicle and the occupants of the premises covered by
the warrant are lawfully seized for the duration of the stop or warrant
search, so long as the duration is not unreasonably prolonged.
Brendlin, 551 U.S. at ___, 168 L. Ed. 2d at 138-39, 127 S. Ct. at
2406; Summers, 452 U.S. at 705, 69 L. Ed. 2d at 351, 101 S. Ct. at
2595. The same principles that permit the questioning of Mena
regarding her immigration status without the requirement of
individualized reasonable suspicion permit an officer to request the
passenger in a stopped vehicle to provide identification.

                                  -17-
    We, therefore, overrule Gonzalez to the extent that it holds that
the reasonableness of a traffic stop must be judged not only by its
duration, but by the additional criterion of whether the actions of the
officer alter the fundamental nature of the stop.3
    The duration prong of the inquiry predates our decision in
Gonzalez and has been reaffirmed in both Caballes and Muehler. It,
therefore, survives as the sole focus of the scope inquiry. See
Gonzalez, 204 Ill. 2d at 230, citing United States v. Shabazz, 993 F.2d
431, 436 (5th Cir. 1993) (rejecting premise that questioning by a
police officer that is unrelated to the purpose of a traffic stop is itself
a fourth amendment violation).

                       Request for Identification
    As noted above, the warrant check was possible only because the
officer learned defendant’s name when he presented a state
identification card in response to the officer’s request for
identification. Thus, if the manner in which he obtained this
information was improper, the motion to suppress should have been
granted.
    In Harris I, this court was unanimous in its conclusion that the
officer’s request for identification did not violate defendant’s rights
under the fourth amendment. The majority applied the Terry-based
analysis of Gonzalez, which we have now overruled, to determine that
“the traffic stop was justified at its inception,” and that the officer’s

   3
     This court has employed the Gonzalez framework in two subsequent
decisions. In Bunch, we found that the officer’s questioning of the defendant
“prolonged defendant’s detention beyond the completion of the purpose of the
stop.” Bunch, 207 Ill. 2d at 17. Therefore, the overruling of Gonzalez does
not undermine the result in Bunch.
      In People v. Moss, 217 Ill. 2d 511, 528 (2005), we concluded that the
officer impermissibly expanded the purpose of the stop in violation of the
scope prong of Gonzalez when he requested permission to search the
defendant’s truck. The defendant, however, was serving a period of
mandatory supervised release. Thus, while the request to search was not
“reasonably related to the purpose of the traffic stop,” it was reasonable in
light of defendant’s status. Moss, therefore, is unaffected by our overruling
of Gonzalez.

                                    -18-
request that the defendant/passenger identify himself was “facially
innocuous.” Harris I, 207 Ill. 2d at 525, citing Gonzalez, 204 Ill. 2d
at 236. The majority reasoned that:
         “Such a request gave the officer the opportunity to identify a
         potential witness to the traffic violation and to the officer’s
         actions during the course of the stop, providing a certain level
         of protection to both the officer and the driver of the vehicle.
         Moreover, the request for identification, in and of itself, did
         not change the fundamental nature of the stop by converting
         it into a general inquisition about past, present and future
         wrongdoing.” Harris I, 207 Ill. 2d at 525.
The dissenting justices agreed that the officer’s request for
identification was lawful. Harris I, 207 Ill. 2d at 537 (Fitzgerald, J.,
dissenting, joined by Thomas and Garman, JJ.).
    We note that the State has failed to present an argument on this
issue, except to say that this court’s conclusion in Harris I was
unanimous and correct. The State fails to appreciate that when we
agreed with its assertion that Gonzalez has been overruled by the
Supreme Court, it became necessary to analyze this issue under some
framework other than the abandoned Gonzalez approach.
    Defendant acknowledges that he was lawfully detained for the
duration of the traffic stop, which was not unreasonably prolonged.
See Caballes, 543 U.S. at 407, 160 L. Ed. 2d at 846, 125 S. Ct. at
837 (a seizure can become unlawful “if it is prolonged beyond the time
reasonably required” to complete the traffic stop). He does not
suggest that the stop was not “otherwise executed in a reasonable
manner.” Caballes, 543 U.S. at 408, 160 L. Ed. 2d at 847, 125 S. Ct.
at 837. He argues, instead, that when the officer asked him for
identification, he was not free to leave and he reasonably believed that
compliance with the officer’s request was required. His argument is,
in effect, that the appellate court’s original analysis of the request-for-
identification issue under the principles enunciated by the United
States Supreme Court in Bostick was and continues to be correct.4


     4
      The appellate court, on remand, found “no basis for changing our
original decision in this case.” Harris II, No. 3–00–0190 (unpublished order
under Supreme Court Rule 23).

                                   -19-
    The Supreme Court cited Bostick in Muehler, but because Mena
did not argue that her response to the INS officer’s questions was
involuntary, the Court did not conduct a Bostick analysis. Defendant
argues that the officer’s request for identification violated his fourth
amendment rights because his compliance was not voluntary, we must
therefore address that question.
    The general principles of Bostick can be summarized as follows:
For purposes of the fourth amendment, an individual is “seized” when
an officer “ ‘by means of physical force or show of authority, has in
some way restrained the liberty of a citizen.’ ” Bostick, 501 U.S. at
434, 115 L. Ed. 2d at 398, 111 S. Ct. at 2386 (1991), quoting Terry,
392 U.S. at 19 n.16, 20 L. Ed. 2d at 905 n.16, 88 S. Ct. at 1879 n.16.
“So long as a reasonable person would feel free ‘to disregard the
police and go about his business,’ [citation], the encounter is
consensual and no reasonable suspicion is required.” Bostick, 501
U.S. at 434, 115 L. Ed. 2d at 398, 111 S. Ct. at 2386, quoting
California v. Hodari D., 499 U.S. 621, 628, 113 L. Ed. 2d 690, 698,
111 S. Ct. 1547, 1552 (1991). If, however, when “ ‘all the
circumstances surrounding the incident’ ” (Immigration &
Naturalization Service v. Delgado, 466 U.S. 210, 215, 80 L. Ed. 2d
247, 255, 104 S. Ct. 1758, 1762 (1984), quoting United States v.
Mendenhall, 446 U.S. 544, 554, 64 L. Ed. 2d 497, 509, 100 S. Ct.
1870, 1877 (1980)) are taken into account, the conduct of the police
would lead a reasonable innocent person under identical circumstances
to believe that he or she was not “free to decline the officers’ requests
or otherwise terminate the encounter” (Bostick, 501 U.S. at 436, 115
L. Ed. 2d at 400, 111 S. Ct. at 2387), that person is seized.
Accordingly, the analysis hinges on an objective evaluation of the
police conduct and not upon the subjective perception of the
individual approached. Hodari D., 499 U.S. at 628, 113 L. Ed. 2d at
698, 111 S. Ct. at 1551.
    The appellate court noted the “flashing emergency lights” of the
squad car, the impending arrest of the driver, and the fact that the
officer did not explain to defendant why he was asking to see his
identification. The totality of these circumstances, the appellate court
concluded, rendered defendant’s compliance involuntary. Harris I,
325 Ill. App. 3d at 266.


                                  -20-
     In People v. Luedemann, 222 Ill. 2d 530, 555 (2006), this court
observed that the question is not whether the individual “practically
and realistically” felt free to decline the officer’s request. Rather, the
court must conduct an objective assessment of police conduct to
determine if the defendant’s compliance was obtained through
physical force or show of authority. This test “presupposes a
reasonable innocent person.” (Emphasis in original.) Luedemann, 222
Ill. 2d at 551. “The analysis requires an objective evaluation of the
police conduct in question and does not hinge upon the subjective
perception of the person involved.” Luedemann, 222 Ill. 2d at 551.
     The fact that defendant was seized at the time the officer
requested his identification is certainly relevant to this inquiry. When
the individual approached and questioned by a police officer is a
passenger who has already been seized incidental to a traffic stop
(Brendlin, 551 U.S. at ___, 168 L. Ed. 2d at 138-39, 127 S. Ct. at
2406), or a person who is detained while a search is conducted
pursuant to a warrant (Summers, 452 U.S. at 705, 69 L. Ed. 2d at
351, 101 S. Ct. at 2595), the individual is not free to terminate the
encounter. The proper inquiry under Bostick, therefore, is whether the
individual was free to decline the officer’s request. The specific
question in the present case is whether an innocent person in
defendant’s circumstances would have felt free to decline to produce
his identification for the officer.
     We conclude that defendant was free to decline the officer’s
request for identification notwithstanding the fact that he was not free
to terminate the encounter. A reasonable innocent passenger in
defendant’s situation, even upon realizing that the driver of the car in
which he has been riding is about to be arrested, would feel free to
decline to provide his driver’s license or other identification. Being
involved in a traffic stop is not quite as stressful or upsetting for the
passenger as it is for the driver. As this court has noted, in a portion
of Gonzalez that does not conflict with the Supreme Court’s decision
in Muehler, a request for identification is facially innocuous: “It does
not suggest official interrogation and is not the type of question or
request that would increase the confrontational nature of the
encounter.” Gonzalez, 204 Ill. 2d at 236. An innocent passenger has
nothing to fear and no reason to feel intimidated or threatened. He
might even ask why the police officer needs the information. If the

                                  -21-
officer explains that he may let the passenger drive the vehicle, he may
choose that option or decline. If he declines, the officer may not insist
that he comply. See, e.g., Bautista v. State of Florida, 902 So. 2d
312, 313 (Fla. App. 2005) (after arrest of driver during lawful traffic
stop, passenger responded to officer’s request for identification by
saying that he did not have any identification with him; in the absence
of reasonable suspicion, the officer’s subsequent demand that
passenger remove his wallet from his pocket was improper).
    We conclude that the request for defendant’s identification was
permissible under Muehler and that his compliance was voluntary
under Bostick, and, thus, did not violate defendant’s fourth
amendment rights.

                           CONCLUSION
    The trial court properly denied defendant’s motion to suppress.
Neither the officer’s request that defendant provide identification nor
the subsequent warrant check using the information obtained from the
defendant violated his rights under the fourth amendment. Therefore,
we reverse the appellate court’s judgment and affirm the judgment of
the circuit court.

                                  Appellate court judgment reversed;
                                    circuit court judgment affirmed.




                                  -22-